DETAILED ACTION
This communication is response to the amendment filed 12/15/2020. Claims 1-3, 5-8, 10-13, 15-18, and 20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10-13, 15-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to the claims necessitated the new ground(s) of rejection.

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1-3, 5-8, 10-13, 15-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17, and 19 of copending Application No. 15/235,841 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are obvious variant of each since all the limitations of claims of the current application are transparently found in the claims reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6-8, 10-13, 15-18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0327263 to Chen et al. (hereafter Chen) in view of US Pub. 2014/0036859 to Ekpenyong et al. (hereafter Ekpenyong) and of US Pub. 2017/0150499 to KIM et al. (hereafter Kim) and further in view of US Pub. 2016/0192356 to LEE et al. (hereafter Lee).

Regarding claim 1, Chen discloses a method performed by a terminal in a wireless communication system supporting a time division duplex (TDD) (see Chen, ¶ 0046), the method comprising: 
receiving, from a base station, a radio resource control (RRC) message configuring an aperiodic sounding reference signal (SRS) transmission with extended RRC message including first information associated with a number of combs from plurality of combs and second information associated with a number of additional symbols in the extended UpPTS (see Chen, ¶ 0050: SRS transmission may use an interleaved frequency division multiple access (FDMA) structure, resulting in a comb-like structure. UEs may then be configured to use either the even or the odd comb-offset. Multiple UEs may be configured to transmit SRS using the same resource blocks (RBs) and the same comb-offset; ¶ 0055: the present disclosure provide SSF configurations which have more UpPTS symbols to address the issues described above. For certain aspects, the UpPTS area may be extended to the current GP area, thus having more UpPTS symbols for UL transmission; ¶ 0056: TDD system with additional UpPTS symbols; ¶ 0068: the transmission of SRS and RACH by utilizing additional UpPTS symbols in a SSF configuration of 6:2:6, in accordance with certain aspects of the present disclosure; ¶ 0071: FIGS. 9A-B illustrate four additional UpPTS symbols for SRS. If using the method illustrated in FIG. 9B, or when RACH is not configured in UpPTS, and taking 5 ms SRS periodicity, two SSFs/10 ms, requiring full channel information, and configuring SRS only in UpPTS as an example, up to 96 users may be served using TM 7 or TM 8 without SRS switching); 
receiving, from the base station, downlink control information (DCI) (see Chen, ¶ 0053; ¶ 0055); 
identifying a subframe for transmitting an aperiodic SRS based on the DCI and the second information (see Chen, ¶ 0050: SRS transmission may use an interleaved frequency division multiple access (FDMA) structure, resulting in a comb-like structure. UEs may then be configured to use either the even or the odd comb-offset. Multiple UEs 
transmitting, to the base station, the aperiodic SRS in the subframe based on the first information and the second information (see Chen, ¶ 0050: UEs may then be configured to use either the even or the odd comb-offset. Multiple UEs may be configured to transmit SRS using the same resource blocks (RBs) and the same comb-offset, and there may be up to eight different cyclic shifts of the SRS sequence to achieve orthogonal separation, resulting in sixteen SRS transmission opportunities on the same SRS resource; ¶ 0071: If SRS is also configured in normal subframes, with the same assumption (e.g., 5 ms SRS periodicity, UL/DL configuration 2, and full band sounding), 112/56 users may be supported (e.g., 133% gain; 112 versus 48/56 versus 24 users without/with SRS switching, respectively). SSF configurations with more UpPTS symbols may provide an even greater gain. For example, if twelve symbols are available for UpPTS, the gain may be 500% when SRS is only configured in UpPTS, and the gain may be 333% when SRS is configured in both UpPTS and normal subframes).
Chen discloses receiving a message configuring an SRS transmission with an extended UpPTS and a comb offset but does not explicitly disclose the message is a 
However, Ekpenyong discloses receiving, from a base station, a radio resource control (RRC) message configuring an aperiodic sounding reference signal (SRS) transmission (see Ekpenyong, ¶ 0040: the second method uses Radio Resource Control (RRC) signaling to configure and activate SRS bursts. In a manner similar to SPS sounding the SRS burstDuration in Table 2 defines how many consecutive SRS transmissions can be sent in a burst. The difference with respect to SPS sounding is that in RRC signaling the base station can configure a different SRS periodicity for the SRS burst) with an extended uplink pilot time slot (UpPTS) (see Ekpenyong, ¶ 0046: increases the SRS capacity by adding an additional, low duty cycle, sounding symbol. This is similar to configuring two SC-FDMA sounding symbols in the Uplink Pilot Transmit Slot ( UpPTS) region of TD-LTE systems. The location and periodicity of the additional sounding symbol is cell specific), information indicating a transmission comb among a plurality of combs (see Ekpenyong, ¶ 0044: Field 501 is 1-bit field indicating the transmission comb; ¶ 0045: The control element formation of FIG. 6 is used when two antenna ports are activated for sounding. The control element octet 1 600 consists of a single byte. Fields 601 and 602 are respective 1-bit fields indicating transmission comb 1 and transmission comb 2) and the RRC message including information indicating a number of additional symbols in the extended UpPTS (see Ekpenyong, ¶ 0046: increases the SRS capacity by adding an additional, low duty cycle, sounding symbol. This is similar to configuring two SC-FDMA sounding symbols in the Uplink Pilot Transmit Slot ( UpPTS) region of TD-LTE systems. The location and periodicity of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ekpenyong and incorporate it into the system of Chen to improve communication system throughput through increasing sounding capacity (see Ekpenyong, ¶ 0003 and ¶ 0004).
Chen in view of Ekpenyong does not explicitly disclose information associated with transmission comb among 4 combs and the DCI is received on a physical downlink control channel.
However, Kim discloses wherein the RRC message includes information indicating associated with transmission combs to be 4 combs, third information of 2 bits indicating a transmission comb among the 4 combs (see Kim, ¶ 0008: transmitting a sounding reference signal (SRS) by a user equipment (UE) in a wireless communication system supporting Time Division Duplex (TDD) comprising: receiving transmission 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kim and incorporate it into the system of Chen to improve communication system throughput by efficiently transmitting or receiving SRS by increasing a maximum transmission comb supported by SRS in the communication system (see Kim, ¶ 0007).
Lee discloses receiving from a base station, a RRC message configuring an aperiodic sounding reference signal (SRS) (see Lee, ¶ 0158); receiving, from the base 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lee and incorporate it into the system of Chen to efficiently control transmission power in the communication system (see Lee, ¶ 0023).

Regarding claim 2, Chen in view of Ekpenyong, Kim and Lee discloses the method of claim 1, Kim discloses identifying at least one resource element in the subframe based on the first information, and mapping the aperiodic SRS on the at least one resource element in the subframe (see Kim, ¶ 0008: transmitting a sounding reference signal (SRS) by a user equipment (UE) in a wireless communication system supporting Time Division Duplex (TDD) comprising: receiving transmission comb (TC) information indicating any one of a total of 4 TCs supported by a 4-TC SRS; mapping the 4-TC SRS to an SRS symbol of an Uplink Pilot Time Slot (UpPTS) of a TDD special subframe based on the TC information; and transmitting the 4-TC SRS through the UpPTS. In the mapping of the 4-TC SRS, the 4-TC SRS is mapped in a unit of 1 resource element (RE) per 4 REs on the SRS symbol based on a TC indicated by the TC information. The transmission of the 4-TC SRS is supported when a plurality of symbols are configured in the UpPTS; ¶ 0152: assuming that UE 1 transmits SRS through any one of 2 TCs and UE 2 transmits SRS through another TC, UE1 SRS and 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of identifying at least one resource element in the subframe based on the first information and the third information, and mapping the SRS on the at least one resource element in the subframe as taught by Kim and incorporate it into the system of Chen to improve communication system throughput by efficiently transmitting or receiving SRS by increasing a maximum transmission comb supported by SRS in the communication system (see Kim, ¶ 0007).

Regarding claim 3, Chen in view of Ekpenyong, Kim and Lee discloses the method of claim 1, wherein the RRC message further comprises third information associated with a periodicity and an offset (see Chen, ¶ 0053: for SRS transmissions, taking a 5 ms SRS periodicity, two SSFs/10 ms, and requiring full channel information (e.g., either via wideband or multiple subband sounding), when SRS resources are configured in UpPTS (e.g., two symbols at most per current standard), only 32 users may be scheduled to transmit SRS and, thus, may only serve 32 users with 
Ekpenyong also discloses wherein the RRC message further comprises third information associated with a periodicity and an offset (see Ekpenyong, ¶ 0046: For example a 10 km/h UE can be configured with a minimum SRS periodicity of 10 ms. The LTE Rel-8 sounding specification allows multiplexing of UEs with different speeds by using the UE-specific SRS configuration index Isrs which determines the SRS 

Regarding claim 5, Chen in view of Ekpenyong, Kim and Lee discloses the method of claim 1, Lee further discloses wherein at least one bit included in the DCI indicates a parameter set for the aperiodic SRS from at least one parameter set configured by the RRC message (see Lee, Table 11; ¶ 0177: an associated relation between a DCI having A-SRS triggering field in 1-bit size and a DCI having A-SRS triggering field in 2-bit size or more can be defined in advance or provided through RRC signaling; ¶ 0178; ¶ 0192: in case of DCI including A-SRS triggering filed in 1-bit size, since a corresponding A-SRS triggering field can have a single field value only (e.g., field value `1` for actually triggering A-SRS), the implicit scheme such as Scheme 1 is preferably applicable; ¶ 0202).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lee and incorporate it into the system of Chen to efficiently control transmission power in the communication system (see Lee, ¶ 0023).

Regarding claim 6, it is rejected for the same reasons as set forth in claim 1. The claim is merely the receiving side of the system.

Regarding claim 7, it is rejected for the same reasons as set forth in claim 2.


Regarding claim 8, it is rejected for the same reasons as set forth in claim 3.

Regarding claim 10, it is rejected for the same reasons as set forth in claim 5.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RASHEED GIDADO/           Primary Examiner, Art Unit 2464